Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 12/28/2021.     

Response to Amendment
3.	The Amendment filed on 12/28/2021 has been received.  Claims 58, 60, 61, 63, 64, 67, and 69 are amended herein. Claims 70-72 are newly presented. Claims  58-72 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 12/28/2021, pages 6-9 have been fully considered.
 112(f)
Applicant has amended claims properly. Therefore, the claims do not invoke 112(f). 
112(b)
Applicant has amended claims properly. Therefore, the 112(b) claim rejection is withdrawn.  

Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art Ugur et al. (US 20160156917) does not teach the limitations “generate an image of a region based on information ... wherein the encoded bitstream includes the information, the information further indicates that an area outside 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Ugur et al. (US 20160156917) and in view of Ogawa (US 20060119736) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, Ugur discloses that “the encoded bitstream includes the information, the information further indicates that an area outside the region is not to be displayed” in paragraph 0231, … “a single decoding loop is needed for decoding of most pictures, while a second decoding loop may be selectively applied to reconstruct so-called base representations (i.e. decoded base layer pictures), which may be needed as prediction references but not for output or display. …”.
Second, the combination of Ugur and Ogawa discloses that “indicates that an area outside the region is not to be displayed, the area outside the region is encoded in a determined color”. For example, Ogawa discloses that in fig. 6/fig. 7, in which, the painting portion  is an area outside the region is not to be displayed, the area outside the region is encoded in a determined color; it also suggested in  paragraph 0006, as: “electronic apparatus receiving and displaying broadcasted program data can not display the entire image of the program data on a display device. For this reason, it is general that the peripheral image is inevitably given outside a display area. Therefore, in fact, the peripheral image is invisible to viewers without being displayed in encoding”; and paragraph 0035, “the preprocessor 201 executes painting, that is, 
Therefore, the combination of Ugur and Ogawa teaches the  limitations “generate an image of a region based on information ... wherein the encoded bitstream includes the information, the information further indicates that an area outside the region is not to be displayed, the area outside the region is encoded in a determined color” in amended independent claim 58.

2).  The applicant believe independent claim 64 is allowable due to the similar reason as for claim 58.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Ugur and Ogawa teaches the  limitations “generate an image of a region based on information ... wherein the encoded bitstream includes the information, the information further indicates that an area outside the region is not to be displayed, the area outside the region is encoded in a determined color” in amended independent claims.

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Ugur and Ogawa teaches the  limitations “generate an image of a region based on information ... wherein 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 58-61, 63-67, 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al. (US 20160156917) and in view of Ogawa (US 20060119736).  

Examiner’s Note: Ugur is treated as a translation of its GB application 1312460.7 filed on July 11, 2013.

Regarding claim 58, Ugur discloses an apparatus (fig. 4), comprising: 

and generate an image of a region based on information which indicates whether a value of each sample in a motion constrained tile set is the same as a value of a sample obtained in case all coding tree blocks of all pictures are decoded (paragraph 0283, …when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded … the value of each sample in the identified tile set may not be exactly the same as the value of the same sample when all the coding tree blocks of the picture are decoded) , and in case boundaries of the motion constrained tile set are treated as picture boundaries for the decoding (paragraph 0283, … and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process), and the coding tree blocks that do not belong to the motion constrained tile set are not decoded (paragraph 0283, … when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded), 
the encoded bitstream includes the information, the information further indicates that an area outside the region is not to be displayed (paragraph 0231, … “a single decoding loop is needed for decoding of most pictures, while a second decoding loop may be selectively applied to reconstruct so-called base representations (i.e. decoded base layer pictures), which may be needed as prediction references but not for output or display. …”);
wherein the information includes one flag that applies to every tile (paragraph 0283, … exact_sample_value_match_flag[i] equal to 0 indicates that, within the coded video sequence, when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process, the value of each sample in the identified tile 
It is noticed that Ugur does not disclose explicitly that the area outside the region is encoded in a determined color.
 Ogawa discloses that the area outside the region is encoded in a determined color (Fig. 6/fig. 7, in which, the painting portion  is an area outside the region is not to be displayed, the area outside the region is encoded in a determined color; it also suggested in  paragraph 0006, as: “electronic apparatus receiving and displaying broadcasted program data can not display the entire image of the program data on a display device. For this reason, it is general that the peripheral image is inevitably given outside a display area. Therefore, in fact, the peripheral image is invisible to viewers without being displayed in encoding”; and paragraph 0035, “the preprocessor 201 executes painting, that is, makes zero the luminance of image data of the portion outside the display area, as illustrated in FIG. 6”; and claim 3: “the preprocessing unit converts color information of the image data of the image portion outside the display area into a value showing specific color”.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the area outside the region is encoded in a determined color as taught by Ogawa as a modification to the apparatus of Ugur for the benefit of that to improve the image quality of the image data in the display area (see paragraph 00042).

Regarding claim 64, Ugur discloses a method (fig. 4, fig. 5), comprising: 

and generate an image of a region based on information which indicates whether a value of each sample in a motion constrained tile set is the same as a value of a sample obtained in case all coding tree blocks of all pictures are decoded (paragraph 0283, …when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded … the value of each sample in the identified tile set may not be exactly the same as the value of the same sample when all the coding tree blocks of the picture are decoded) , and in case boundaries of the motion constrained tile set are treated as picture boundaries for the decoding (paragraph 0283, … and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process), and the coding tree blocks that do not belong to the motion constrained tile set are not decoded (paragraph 0283, … when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded), 
the encoded bitstream includes the information, the information further indicates that an area outside the region is not to be displayed (paragraph 0231, … “a single decoding loop is needed for decoding of most pictures, while a second decoding loop may be selectively applied to reconstruct so-called base representations (i.e. decoded base layer pictures), which may be needed as prediction references but not for output or display. …”);
wherein the information includes one flag that applies to every tile (paragraph 0283, … exact_sample_value_match_flag[i] equal to 0 indicates that, within the coded video sequence, when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process, the value of each sample in the identified tile 
It is noticed that Ugur does not disclose explicitly that the area outside the region is encoded in a determined color.
 Ogawa discloses that the area outside the region is encoded in a determined color (Fig. 6/fig. 7, in which, the painting portion  is an area outside the region is not to be displayed, the area outside the region is encoded in a determined color; it also suggested in  paragraph 0006, as: “electronic apparatus receiving and displaying broadcasted program data can not display the entire image of the program data on a display device. For this reason, it is general that the peripheral image is inevitably given outside a display area. Therefore, in fact, the peripheral image is invisible to viewers without being displayed in encoding”; and paragraph 0035, “the preprocessor 201 executes painting, that is, makes zero the luminance of image data of the portion outside the display area, as illustrated in FIG. 6”; and claim 3: “the preprocessing unit converts color information of the image data of the image portion outside the display area into a value showing specific color”.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the area outside the region is encoded in a determined color as taught by Ogawa as a modification to the method of Ugur for the benefit of that to improve the image quality of the image data in the display area (see paragraph 00042).

Regarding claim 59, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that the information is  obtaining at least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…; paragraph 0276, … indication for each of the set of tiles mentioned above may be implemented in the form of Supplemental Enhancement Information (SEI) message).

Regarding claim 60, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that a receiving unit (fig. 4, component 361) configured to receive the encoded bitstream including a supplemental enhancement information message bitstream (paragraph 0021, … obtaining at least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…).

Regarding claim 61, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that generate the image of the region including one or more tiles (fig. 11).

Regarding claim 63, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that decode the encoded bitstream in units of a coding tree unit (paragraph 0289, … when all the coding tree blocks of all pictures in the coded video sequence are decoded).



Regarding claim 65, the combination of Ugur and Ogawa teaches the limitations recited in Claim 64 as discussed above. In addition, Ugur further discloses that the information is included in a supplemental enhancement information message of the encoded bitstream (paragraph 0021, … obtaining at least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…; paragraph 0276, … indication for each of the set of tiles mentioned above may be implemented in the form of Supplemental Enhancement Information (SEI) message).

Regarding claim 66, the combination of Ugur and Ogawa teaches the limitations recited in Claim 64 as discussed above. In addition, Ugur further discloses that a receiving unit (fig. 4, component 361) configured to receive the encoded bitstream including a supplemental enhancement information message bitstream (paragraph 0021, … obtaining at least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…).

Regarding claim 67, the combination of Ugur and Ogawa teaches the limitations recited in Claim 64  as discussed above. In addition, Ugur further discloses that generate the image of the region including one or more tiles (fig. 11).


Regarding claim 69, the combination of Ugur and Ogawa teaches the limitations recited in Claim 64 as discussed above. In addition, Ugur further discloses that decode the encoded  when all the coding tree blocks of all pictures in the coded video sequence are decoded).

Regarding claim 70, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that provide a mapping of the region in an enhancement layer to the region in a base layer (as shown in fig. 7, EL 706 is mapped to BL 700).

Regarding claim 71, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that provide a mapping of the region in a base layer to the region in an enhancement layer. (as shown in fig. 7, BL 704 is mapped to EL 710).

Regarding claim 72, the combination of Ugur and Ogawa teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that the video is encoded with independently decodable tiles and in one or more resolution layers (fig. 11 shows that the video is encoded with independently decodable tiles and in one or more resolution layers; abstract, … decoding said set of tiles in the enhancement layer picture according to the coding constraints as an independently decodable region).

7.	Claims 62, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al. (US 20160156917) and in view of Ogawa (US 20060119736) and further in view of Ye et al. (US 20140079126).

Regarding claim 62, the combination of Ugur and Ogawa teaches the limitations recited in Claim 61 as discussed above.
It is noticed that Ugur does not disclose explicitly that the region includes the one or more tiles based on user selection.
 Ye discloses that the region includes the one or more tiles based on user selection (claim 20: defining at least one tile group, the number of tiles in the tile group, and an index of each tile in the tile group, such that a user may select a region of interest (ROI) within the video sequence and display the ROI …).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the region includes the one or more tiles based on user selection.as taught by Ye as a modification to the apparatus of Ugur for the benefit of that when the picture is being decoded, decoding the tiles that the ROI overlaps (see Ye paragraph 0021).

Regarding claim 68, the combination of Ugur and Ogawa teaches the limitations recited in Claim 67 as discussed above.
It is noticed that Ugur does not disclose explicitly that the region includes the one or more tiles based on user selection.
 Ye discloses that the region includes the one or more tiles based on user selection (claim 20: defining at least one tile group, the number of tiles in the tile group, and an index of each tile in the tile group, such that a user may select a region of interest (ROI) within the video sequence and display the ROI …).
.as taught by Ye as a modification to the method of Ugur for the benefit of that when the picture is being decoded, decoding the tiles that the ROI overlaps (see Ye paragraph 0021).

8.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423